Citation Nr: 1616228	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  13-35 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Evaluation of urticaria, rated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from July 1958 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2014. A transcript of the hearing is associated with the claims files.

The Board remanded the issue on appeal for additional development in June 2014. The directives having been substantially complied with, a VA examination provided to the Veteran in August 2014 to ascertain the current severity of his service-connected urticaria, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU) and special monthly compensation (SMC). See Rice v. Shinseki, 22 Vet. App. 447; see also, Akles v. Derwinski, 1 Vet. App. 118 (1991). The evidence of record does not illustrate evidence of unemployability, nor has the Veteran alleged that his service-connected disability renders him unable to obtain or maintain substantially gainful employment. The Veteran reported he retired after 26 years of employment with the U.S Postal Service. See June 2014 VA disability benefits questionnaire.  Therefore, the Board finds the issue of entitlement to TDIU has not been raised by the record.

Regarding SMC, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more. See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010). There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disability results in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal, the Veteran's service-connected urticaria has been manifested by no more than four recurrent episodes occurring during the past 12-month period, responding to treatment with antihistamines and topical corticosteroids, and does not require intermittent systemic immunosuppressive therapy.  


CONCLUSION OF LAW

The criteria for an increased initial rating in excess of 10 percent for service-connected urticaria have not been met at any time during the appeal. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7825 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. In addition, the VLJ held the file open for 60 days to provide the Veteran an opportunity to submit additional evidence. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file. All private treatment records either identified or submitted by the Veteran have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in April 2012 and August 2014. The VA examinations in April 2012 and August 2014 were both adequate. The examiners noted the Veteran's subjective reports of the symptoms he experiences, as well as a history of his skin disability, conducted a thorough review of the claims file, and provided objective and thorough medical examinations. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for his service-connected urticaria. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since the VA examination in August 2014, there has been no allegation of the Veteran's urticaria worsening. 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R.  § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14 ; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

III. Increased Rating for Urticaria

The Veteran contends he is entitled to an increased rating for his service-connected urticaria, currently rated as 10 percent disabling. His rating was established pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7825. As addressed below, the Board finds that the preponderance of the evidence is against finding that the Veteran's urticaria more nearly approximates the level of severity contemplated by a 30 percent rating at any point during the appeal. 

The Veteran's urticaria is currently rated as 10 percent disabling under Diagnostic Code 7825. Under Diagnostic Code 7825, a 10 percent rating is assigned for recurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics. 38 C.F.R. § 4.118, Diagnostic Code 7825. A 30 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period, and requiring intermittent systemic immunosuppressive therapy for control. A maximum 60 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy. Id. 

The Veteran has reported ongoing hives and wheals thorough his body occurring as a result of changes in weather and temperature. See February 2014 hearing transcript. In addition the Veteran reported that after exposure to changes in weather he experiences chills, swelling, trouble swallowing and hives all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was afforded a VA examination in April 2012. The April 2012 examiner noted the Veteran has a diagnosis of urticaria, which develops during weather or seasonal changes. See April 2012 VA examination. There was no scarring or disfigurement of the head, face or neck and no benign or malignant skin neoplasms. The Veteran reported systemic manifestations including epigastric discomfort and feelings of warmth and chills. The Veteran was treated with antihistamines for less than six weeks in the past 12 months. No topical corticosteroids or immunosuppressive therapy was used. The examiner found no debilitating episodes during the past 12 months; the Veteran had four or more non-debilitating episodes of urticaria which responded to treatment with antihistamines or sympathomimetics. Finally, the examiner found the Veteran's urticaria does not render him unable to secure or maintain substantially gainful employment. Id. 

The Veteran was afforded a second VA examination in August 2014. The August 2014 examiner noted the Veteran has a continued diagnosis of urticaria, which develops during weather and temperature changes. See April 2012 VA examination. There was no scarring or disfigurement of the head, face or neck and no benign or malignant skin neoplasms. The Veteran reported no systemic manifestations. The Veteran was treated with antihistamines and topical corticosteroids for less than six weeks in the past 12 months. No immunosuppressive therapy was used. The examiner found no debilitating episodes during the past 12 months; the Veteran did have three non-debilitating episodes of urticaria which responded to treatment with antihistamines or sympathomimetics. Finally, the examiner found the Veteran's urticaria does not render him unable to secure or maintain substantially gainful employment. Id. 

Also of record, are private medical records concerning the Veteran's urticaria. Treatment records from July 2011, note treatment for chronic urticaria secondary to weather change, and prescribed the Veteran two antihistamines. See July 2011 treatment records. In addition, treatment records from January 2013, note persistent symptoms, concerning the Veteran's urticaria, including sneezing, swollen eyelids, and difficulty swallowing. See January 2013 treatment records. The Veteran was again prescribed several antihistamines, on an as needed basis. Id. 

Based on a careful review of all the evidence, the Board finds that during the entirety of the pendency of the claim, a rating in excess of 10 percent for the Veteran's service-connected urticaria is not warranted. The evidence shows the Veteran continues to have a diagnosis of urticaria with symptoms including temperature and weather related triggers, that approximate the criteria for a 10 percent rating under Diagnostic Code 7825, recurrent episodes occurring at least four times during the past 12-month period and responding to treatment with antihistamines or sympathomimetics. Assignment of the next higher schedular evaluation of 30 percent is not warranted at the present time as the evidence does not demonstrate that the Veteran's urticaria was manifested at any point during the pendency of the claim by recurrent debilitating episodes occurring at least four times during the past 12-month period, and, nor does it demonstrate the Veteran required intermittent systemic immunosuppressive therapy for control. 

The evidence of record does not show the Veteran's urticaria has worsened. There is no indication the Veteran's reoccurring episodes were debilitating. Further, there is no indication at any point during the claim, the Veteran has been treated with systemic immunosuppressive therapy, he has consistently been successfully treated with antihistamines and sympathomimetics which are contemplated by the current 10 percent rating. 

The Board has also considered whether the Veteran's urticaria should be rated under any other potentially applicable Diagnostic Code. There is no indication the Veteran has scarring and makes rating under Diagnostic Codes 7801-7805 inapplicable. In addition, the Board has considered whether the Veteran's urticaria should be rated under Diagnostic Code 7806 for dermatitis or eczema, which provides a rating based on the affected surface area of skin and treatment with corticosteroids or other immunosuppressive drugs. See 38 C.F.R. § 4.118, Diagnostic Code 7806. However, the Board finds Diagnostic Code 7806, while applicable to other types of skin conditions, is not applicable to the Veteran's urticaria. Diagnostic Code 7825, specifically applies to urticaria and, unlike a number of other codes for rating the skin, does not include an instruction indicating that it is appropriate to consider an alternative rating under Diagnostic Code 7806. In sum, given the nature of the Veteran's urticaria, the disability is more appropriately rated under Diagnostic Code 7825.  

Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claim is denied.

IV. Extrascheudlar Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See Id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected urticaria is treated only with the use of antihistamines and topical corticosteroids rather than intermittent systemic therapy or immunosuppressive therapy. The Veteran suffers from urticaria related to changes in weather and temperature, which is manifested by recurrent episodes occurring no more than four times during the past 12-month period, responding to treatment with antihistamines and topical corticosteroids. These symptoms, subsequent treatments and resulting impairment are specifically contemplated by the rating schedule as part of the Schedule of Ratings- Skin. See 38 C.F.R. § 4.118, Diagnostic Code 7825. Therefore, all of the Veteran's symptoms are currently accounted for. There is nothing exceptional or unusual about the Veteran's urticaria because the rating criteria reasonably describes his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular consideration is not warranted in this case.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his urticaria has caused marked absence from work, impacts his ability to work, or has resulted in any hospitalizations. While the Veteran has reported he is retired there is no noted functional impairment as a result of his urticaria and no reported hospitalizations. Therefore, the Veteran's service-connected urticaria does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in exceptional circumstances where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). In this case, the Veteran is only service-connected for urticaria. The Veteran has not alleged his currently service-connected disability results in additional disabilities or symptomatology not already contemplated by the rating criteria. 

Further, there is no medical evidence indicating that the Veteran's urticaria interacts in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial rating in excess of 10 percent for urticaria is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


